On Appellee’s Motion for Rehearing.
It is fundamental that, unless a party to a proceeding has become estopped to question the court’s jurisdiction, he may raise the question of the court’s jurisdiction at any time prior to the exercise thereof by the court, and that without any pleadings. Indeed, it is ordinarily a court’s duty to dismiss any proceeding when it is made to appear, no matter how, that it is without jurisdiction, and cannot render a judgment or make an order that is valid.
Appellee has tendered a certificate which, if it is admissible, shows that since the trial of this case that the “compromise settlement receipt”, stamped as “received Apr. 28, 1950” by the Industrial Accident Board is now lodged in and forms a part of the records of the Board in respect to the claimant’s claim before the Board. We have found no authority under which it can become a part now of the record in this case, subject to consideration by this Court, since it formed no part of the record of the case in the trial court. However, it is not to be understood that the ruling in this case goes further than having held that, at the time of the trial below, it was made to affirmatively appear that there had been *674no satisfaction of the accord. If the record before the Board now shows that since the trial of this case the accord has been satisfied iby reason of plaintiff having cashed the receipt, resulting in giving finality to the compromise settlement, the Board will be confronted with a different record than that which appeared at the trial of this case. Whether or not plaintiff’s claim be now pending before the Board or whether plaintiff be now relegated to such relief as the Courts may give is not a question before this Court on this appeal.
Appellee’s motions to supplement the record and for a rehearing are refused.